Baldwin, J.,
delivered the opinion of the Court—Terry, C. J., concurring.
Some of the questions in this case have been decided in case of Moore v. Patch, at the last term. The Legislature, on the first of February, 1858, (Sessions Acts, p. 24) confirmed the tax list or assessment roll, as completed by the acting Assessor of the County of Marin, for the fiscal year ending June 30th, 1858, in the words, or nearly the words, of the San Francisco Act, construed in the case of Patch. This we decided the Legislature had the right to do. If any informalities occurred in the assessment of the taxes—the taxes themselves being just debts, and this a mere mode of collecting them—the Legislature could cure them in this way.
It is no objection that the same Act provides for a correction of this list by the Board of Equalization. The case does not show that there was error to be corrected, so far as the appellants’ property is concerned.
It is not material whether the notice provided to be given in the fifth section of this Act was given regularly or not. The notice was only important as affording an opportunity for correcting errors in the value *275of the property taxed. But, as said before, the record does not show that there was any error in the value of the property taxed to the prejudice of the appellants.
The judgment is affirmed.